Judgment of the Supreme Court, New York County (Rose L. Rubin, J.), rendered on December 13, 1985, convicting defendant, following a jury trial, of criminal possession of a controlled substance in the fourth degree and sentencing him, as a predicate felon, to an indeterminate term of imprisonment of from 3 to 6 years, is unanimously affirmed.
By order dated January 19, 1989, this court held the appeal in abeyance pending a hearing by the trial court as to the effectiveness of counsel (146 AD2d 505). The hearing court herein determined that defendant was effectively represented by counsel and, thus, his waiver of the right to move to set aside the judgment of conviction was knowingly and intelligently made. Moreover, the court held that defendant’s waiver was based upon "overriding personal considerations” and followed a thorough consultation with his attorney concerning all of the issues involved. In that regard, the fact findings of the Hearing Judge, who is in the best position to observe the witnesses and evaluate their testimony, should be accorded great weight (People v Kennedy, 47 NY2d 196; People v Velazquez, 104 AD2d 761, affd 64 NY2d 1118). An examination of the evidence introduced at the hearing demonstrates ample support for the court’s acceptance of the credibility of defendant’s trial attorney over that of defendant. Concur—Kupferman, J. P., Sullivan, Carro, Milonas and Smith, JJ.